On remittitur, appeal from a judgment, Supreme Court, New York County (Stanley Sklar, J.), rendered January 10, 1986, convicting defendant, after a jury trial, of criminal possession of a weapon in the third dégree (two counts) and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a predicate violent felon, to concurrent terms of from 3Vz to 7 years’ imprisonment and one year, respectively, is held in abeyance, the order denying defendant’s motion to suppress physical evidence reversed, on the law, and the matter remanded for a Mapp hearing. Concur—Murphy, P. J., Ross, Carro, Kassal and Ellerin, JJ.